DETAILED ACTION
RE: Mouchantat
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s reply filed on 3/22/2021 is acknowledged. Claims 1, 3, 4, 6-9, 11, 12 and 14 are pending. Claims 2, 5, 10, 13 and 15-18 are canceled. Claims 1, 3, 4, 6-9, 11, 12 and 14 have been amended.
3.	Claims 1, 3, 4, 6-9, 11-12 and 14 are under examination.

Objections Withdrawn
4.	The objection to the specification for lacking sequence identifier (SEQ ID NO) is withdrawn in view of applicant’s amendment to the specification.
5.	The objections to claims 10-18 for various informalities are withdrawn in view of applicant’s amendment to the claims.

Rejections Withdrawn
6.	The rejection of claims 1-18 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of applicant’s amendment to the claims.
7.	The rejection of claims 1, 6, 10 and 14-15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bryan et al. (Cancer, 1984, 54: 2436-2440, IDS filed on 12/17/2018) is withdrawn in view of applicant’s amendment to the claims.

9.	The rejection of claims 1, 3, 4, 6-9, 11, 12 and 14 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Park et al. (Breast Cancer Research and Treatment, 2012, January, 133(1): 311-320, IDS filed on 12/17/2018) is withdrawn in view of applicant’s amendment to the claims.
10.	The rejection of claims 1-4, 6-10, 12 and 14-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryan et al. (Cancer, 1984, 54: 2436-2440, IDS filed on 12/17/2018), in view of Kuenen-Boumeester et al. (Int. J. Cancer, 1992, 52:581-584, IDS filed on 12/17/2018) is withdrawn in view of applicant’s amendment to the claims.
11.	The rejection of claims 1-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryan et al. (Cancer, 1984, 54: 2436-2440, IDS filed on 12/17/2018), in view of Kuenen-Boumeester et al. (Int. J. Cancer, 1992, 52:581-584, IDS filed on 12/17/2018), further in view of Nahleh (Future Oncol. 2008, 4(1):15-21, IDS filed on 12/17/2018) is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 


13.	Claims 1, 3, 4, 6-9, 11-12 and 14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (Breast Cancer Research and Treatment, 2012, January, 133(1): 311-320, IDS filed on 12/17/2018), in view of Nahleh (Future Oncol. 2008, 4(1):15-21, IDS filed on 12/17/2018) and Kuenen-Boumeester et al. (Int. J. Cancer, 1992, 52:581-584, IDS filed on 12/17/2018).
The response states that the present claims relate to treatment selection for a subject based on the ratio between AR-positive cells and ER-positive cells in a breast cancer tissue sample of the individual subject. In other words, the presently claimed method is individualized to the tumor of the individual subject in question. In contrast, the Office has based the calculation on the mean values of AR and ER in samples from a group of subjects. There is no disclosure in Park whatsoever of the actual ratios of AR-positive cells and ER-positive cells for each individual examined, let alone how that ratio influences the course of treatment. A ratio of mean values for a group of individuals is wholly distinct and cannot be compared to the specific ratios of AR-positive cells and ER-positive cells for each individual examined. Further, Park relates only to the expression levels of AR-positive cells in tumor samples. Park is wholly silent on ratios of AR-positive cells and ER-positive cells for an individual, let alone whether that ratio should influence therapeutic treatment. Any statement by the Office that Park contemplates using the AR-positive/ER-positive ratio as a therapy determinant, just because it analyzed expression levels of AR and ER, is based on improper hindsight and expost reasoning derived from Applicant's disclosure. Additionally, Park's teachings -10- U.S. Patent Application No. 16/221,778Attorney Docket No. 373330-7085US2 (00120)Response to Non-Final Office Action issued November 2, 2020absent), the subject is administered an anti-androgen therapeutic agent. In contrast, Park teaches anti-estrogen therapy as endocrine therapy. On page 319, left column, Park teaches that a "higher AR level may be associated with better responsiveness to endocrine therapy in patients with ER-positive breast cancer." In other words, Park teaches that a subject with high levels of AR-positive cells should be treated with anti-estrogen therapy. Therefore, this teaching from Park is the opposite of what the claimed method recites. Stated another way, while retaining both ER and AR is a sign of a more well-differentiated and potentially estrogen dependent tumor, the present inventors found that if AR is more highly expressed than ER, then it predicts a poor response to anti-estrogen therapy, which is the opposite of what Park teaches. Neither Kuenen-Boumeester nor Nahleh describes individualized treatment based on a ratio of AR-positive to ER-positive cells obtained from breast cancer tissue in an individual. All of the cited references use population or-14- 38167714.1U.S. Patent Application No. 16/221,778Attorney Docket No. 373330-7085US2 (00120)Response to Non-Final Office Action issued November 2, 2020study-group averages, and none compute a numeric ratio for an individual. Thus, all of the features of claim 1 are simply not disclosed in the cited references, nor would a person of skill in the art be motivated to somehow obtain these ratios based on the cited references. Accordingly, the pending claims are not prima facie obvious over any combination of Park, Kuenen-Boumeester, and Nahleh. 

identifying the presence of a positive correlation between androgen receptor (AR) and estrogen receptor (ER) by determining a ratio of AR-positive cells and to ER-positive cells present in a breast cancer tissue sample of the patient;
 wherein if the ratio is between 0.5 and 1.3 then the positive correlation is present and if the ratio is greater than 1.3 then the positive correlation is absent: and 
either 
i) administering to the patient an anti-estrogen therapeutic agent if the positive correlation is present, or
 ii) administering to the patient an anti-androgen therapeutic agent if the positive correlation is absent.
Because the claim recites the term “either” (before step i) administering…) and the term “or” (between steps i) administering… and step ii) administering…), the claim can be interpreted as not comprising step ii). In view of such interpretation, applicant’s last argument that Park does not teach “ii) administering to the patient an anti-androgen therapeutic agent if the positive correlation is absent” is not persuasive.
Park et al. teaches determining the role of AR levels for predicting responsiveness to endocrine therapy in ER positive breast cancers (abstract, page 312, column 2, para 2). Park et al teaches that higher expression of androgen receptor is a significant predictor for better endocrine-responsiveness in estrogen receptor-positive breast cancers (see Title). The endocrine therapy includes selective estrogen receptor 
As shown in Table 2 (reproduce below), the Mean ± SD of the percentage of ER+ cells for AR low group is 72.2±22.7, for AR-intermediate group is 77.3±19.0, for AR high group is 80.2±16.8 (see Table 2). Breast cancer patients having AR high (AR≥50%), and ER high (ER>80%) (a positive correlation) would have a ratio of AR positive cells/ER positive cells between 0.5-1 (for example 50% AR expressing cells /80% ER expressing cells would give a ratio of 0.625). Therefore, Park.et al. teaches that high AR 
Applicant’s arguments that the cited references teach calculation on the mean values of AR and ER in samples from a group of subjects, and do not teach calculating a ratio of AR-positive to ER-positive cells obtained from breast cancer tissue in an individual are not persuasive. As discussed above, the prior art teaches detecting the percentages of AR and ER positive cells, and the ratio of the AR positive cells and ER positive cells falls within the claimed range, the prior art meets the claim as the limitation of “determining the ratio” may be a mental step, i.e. could be performed by a human brain. Furthermore, in mathematics and statistics, the mean is the sum of a collection of numbers divided by the count of numbers in the collection. In the instant case, the mean value is calculated by dividing the sum of individual values of patients by the number of patients. Such calculation necessarily requires detecting individual values. The statistically significant correlation between a higher ratio of AR positive cell to ER 
Applicant’s arguments that Park's teachings are diametrically opposite to the presently claimed methods are not persuasive. The present claims recite in part that, if the ratio between AR-positive cells and ER- positive cells in the tissue sample of the subject is greater than 1.3 (a positive correlation is-10- U.S. Patent Application No. 16/221,778Attorney Docket No. 373330-7085US2 (00120)Response to Non-Final Office Action issued November 2, 2020absent), the subject is administered an anti-androgen therapeutic agent. Park teaches that higher expression of androgen receptor is a significant predictor for better endocrine-responsiveness in estrogen receptor-positive breast cancers. It is noted that the median proportion of ER expression was 80% among the study population (page 314 of Park). This finding based on the patients having high ER expression is not applicable to all patient population, e.g. those  having no or very low ER expression. Nahleh et al. teaches that ER-PR- breast cancers are unresponsive to antiestrogens, androgen receptor (AR) expression has been reported in over 70% of breast cancer and in 45-50% of patients with ER-negative breast cancer, and AR can be as hormonal therapy target for ER-AR+ breast cancer (abstract, page 17, page 18, summary). Nahleh et al. suggests treating ER-PR- AR+ breast cancer using DHEA (an AR inhibitor) combined with aromatase inhibitor (page 19, summary).
For the foregoing reasons, the rejection is deemed proper and is therefore maintained. 


    PNG
    media_image1.png
    767
    1011
    media_image1.png
    Greyscale



Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


15.	Claims 1, 3, 4, 6-9, 11-12 and 14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,175,240. 
Applicant requested the rejection be held in abeyance until allowable claims are indicated, at which time Applicant will consider whether a Terminal Disclaimer should be filed. 
The rejection is maintained as applicant has not taken any action to solve the issue.

New Grounds of Objection
Claim Objections
16.	Claims 3, 4 and 7-9 are objected to because of the following informalities:  
Claims 3, 4 and 7-9 depends from claim 1. Claim 1 has been amended to recite “a ratio of AR-positive cells to ER-positive cells”. Claims 3, 4 and 7-9 should be amended accordingly. The terms “a ratio of AR to ER” in claims 3, 4, 8 and 9 and “the 

Conclusion
17.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643